Citation Nr: 0633297	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
condition.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for upper right 
abdominal pain, diagnosed as costochondritis.

4.  Entitlement to service connection for a bilateral knee 
condition.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for an enlarged 
prostate. 

7.  Entitlement to service connection for a skin disorder of 
the face, diagnosed as seborrheic dermatitis.

8.  Entitlement to service connection for an acquired 
psychiatric disorder.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1989 and from March 1993 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2006.  A transcript of that hearing has 
been associated with the claims folder.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence of a current chronic right 
foot condition.

2.  There is no competent evidence of a current chronic 
bilateral ankle condition.

3.  There is no competent evidence of a nexus between the 
veteran's upper right abdominal pain, diagnosed as 
costochondritis, and his periods of active duty service from 
August 1985 to August 1989 or from March 1993 to July 2002.

4.  There is no competent evidence of a current chronic 
bilateral knee condition.

5.  There is no competent evidence of current chronic low 
back pain.

6.  There is no competent evidence of a current enlarged 
prostate.

7.  There is no competent evidence of a nexus between the 
veteran's skin disorder of the face, diagnosed as seborrheic 
dermatitis, and his periods of active duty service from 
August 1985 to August 1989 or from March 1993 to July 2002.


CONCLUSIONS OF LAW

1.  Service connection for a right foot condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Service connection for a bilateral ankle condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  Service connection for upper right abdominal pain, 
diagnosed as costochondritis, is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  Service connection for a bilateral knee condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  Service connection for low back pain is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

6.  Service connection for an enlarged prostate is not 
established.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

7.  Service connection for a skin disorder of the face, 
diagnosed as seborrheic dermatitis, is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.  § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  
  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The veteran, as a lay person, is not competent to offer an 
opinion as to a medical diagnosis.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Most importantly, the 
veteran can not diagnose himself with a disability. 

Initially, the Board finds that service connection is not in 
order for a right foot condition, bilateral ankle condition, 
bilateral knee condition, low back pain, or an enlarged 
prostate.  Service connection requires the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Aside from instances 
of acute and transitory episodes of discomfort during 
service, the evidence of record is negative for a diagnosis 
of any chronic right foot condition, bilateral ankle 
condition, bilateral knee condition, or a low back disorder 
at this time.  Further, there is no evidence of a current 
enlarged prostate.  The veteran, a lay person not trained or 
educated in medicine, is not competent to offer an opinion as 
to the medical diagnosis of any of the disorders at issue.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Absent competent evidence of a current disability for each 
claimed disorder, service connection must be denied.  

Review of the record reveals diagnoses of upper right 
abdominal pain (costochondritis) and a skin disorder of the 
face (seborrheic dermatitis).  While the Board in this case 
concedes that these disabilities currently exist (based on a 
review of the objective medical evidence), the Board finds 
that service connection for these three disorders must also 
be denied.  

In this case, there is no competent evidence of a nexus 
between the costochondritis or seborrheic dermatitis and the 
veteran's period of service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence of record that 
establishes a relationship between the disorders at issue and 
the veteran's service in the military.  Again, the veteran's 
lay opinion as to the etiology of the disorders at issue is 
not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

The service and post-service medical record, rather than 
supporting the veteran's claims, are found, overall, to 
provide evidence against his claims, indicating disorders 
that either do not exist or began after the veteran left 
service (or within one year of discharge) or that are based 
on problems with no association with service (the outpatient 
treatment records of 2002 provide particularly negative 
evidence against his claims). 

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each disorder 
claimed.  38 U.S.C.A. § 5107(b).  Absent competent evidence 
of current disability or of a nexus between the disability 
and service, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.  The 
appeal is denied.
     
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated August 2002 and March 
2006, as well as information provided in the April 2004 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the statutory notice and assistance 
provisions.  Although the veteran was not informed by the RO 
to provide all relevant evidence in his possession prior to 
the August 2004 rating decision in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by letter dated March 2006, the RO 
provided information about the evidence the veteran needed to 
evaluate his disabilities and determine the beginning date of 
any payment to which he may be entitled. Id.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, No. 02-1814 (September 22, 2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA treatment records, and 
multiple VA examinations.  In addition, the veteran provided 
lay evidence in the form of personal statements and testimony 
at his Travel Board hearing.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  In a 
May 2006 correspondence and at his June 2006 Travel Board 
hearing, the veteran specified that he had no other evidence 
or information to give VA to substantiate his claim.  
Therefore, aside from the VA psychiatric examination 
discussed in the REMAND portion of the decision below, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      


ORDER

Service connection for diabetes mellitus, diabetic 
neuropathy, pituitary macroadenoma and prolactinoma, a hip 
disorder, circulation problems of the bilateral lower 
extremities, and bilateral ankle swelling are denied.


REMAND

Although the veteran's service medical records contain no 
evidence of treatment for an acquired psychological disorder, 
a September 2002 VA psychological examination diagnosed him 
with adjustment disorder with depressed mood, with a Global 
Assessment of Functioning score of approximately 70 (mild 
symptoms). 

It appears to the Board that there is the possibility that 
the veteran manifested symptomatology of an acquired 
psychiatric disorder to a compensable degree within the one-
year presumptive period (following his July 2002 separation 
from service).  This issue has not been fully developed.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to be scheduled for a psychiatric 
evaluation.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.  The examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
acquired psychiatric disorder (if any) is 
related to the veteran's period of service 
or occurred within a one year presumptive 
period.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should include 
an explanation for the opinion.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the report should so state.  

2.  After ensuring proper completion of 
all necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


